Order filed December 1, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-20-00684-CV
                                    ____________

   DA'WONN ANDREWS, AYLAICIA ANDREWS, MARK MITCHELL,
     DYLAN SIEMAN AND DESTINY RESHELL WILLIAMS, Appellants

                                        V.

                   GIERING INVESTMENTS LP, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1156707

                                    ORDER

      Appellant’s brief was due November 20, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 21,
2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.